United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1352
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Thomas J. Bernard,                      * District of Nebraska.
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 21, 2003

                                  Filed: December 8, 2003
                                   ___________

Before RILEY, BEAM, and SMITH, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Thomas Bernard (Bernard) appeals the district court’s1 dismissal of his 28
U.S.C § 2255 habeas motion challenging a restitution order in excess of $27,000,000.
The district court concluded the relief sought by Bernard was beyond the scope of the
statute. We agree and affirm.




      1
      Honorable Warren K. Urbom, United States District Judge for the District of
Nebraska.
       In July 2000, Bernard pled guilty to two counts of bank fraud. The district
court held an evidentiary hearing and determined the amount of loss exceeded
$20,000,000. The court sentenced Bernard to 54 months imprisonment and ordered
restitution in the amount of $27,534,980.03. Bernard did not file a direct appeal.

       In December 2001, Bernard filed a 28 U.S.C. § 2255 motion challenging his
restitution order on the basis the district court failed to consider evidence of
Bernard’s ability to pay restitution, as required by 18 U.S.C. §§ 3663(a)(1) and
3664(a). The district court granted Bernard an evidentiary hearing, and the
government filed a motion to dismiss for lack of jurisdiction. Although the district
court did not adopt the government’s argument that the court lacked subject matter
jurisdiction, the district court dismissed Bernard’s habeas motion, ruling that 28
U.S.C. § 2255 “cannot be utilized by a federal prisoner who challenges only the
restitution portion of his sentence.” The district court concluded that, upon Bernard’s
release from prison, 18 U.S.C. § 3664(k) would provide an appropriate remedy.2

         The issue of whether 28 U.S.C. § 2255 affords relief to a prisoner challenging
the restitution portion of his sentence is one of first impression in this circuit. We
believe the plain and unambiguous language of the statute–“[a] prisoner in custody
. . . claiming the right to be released”–precludes a restitution challenge. We join a
majority of circuits in holding that a federal prisoner cannot challenge the restitution
portion of his sentence using 28 U.S.C. § 2255, because this statute affords relief only
to prisoners claiming a right to be released from custody. See Kaminski v. United
States, 339 F.3d 84, 87 (2d Cir. 2003); United States v. Kramer, 195 F.3d 1129, 1130
(9th Cir. 1999); United States v. Hatten, 167 F.3d 884, 887 (5th Cir. 1999); Blaik v.
United States, 161 F.3d 1341, 1342 (11th Cir. 1998); Barnickel v. United States, 113
F.3d 704, 706 (7th Cir. 1997); Smullen v. United States, 94 F.3d 20, 25 (1st Cir.


      2
      Although not necessary to our holding, we believe the district court’s
conclusion, that 18 U.S.C. § 3664(k) is an appropriate future remedy, is correct.

                                          -2-
1996); see also Obado v. New Jersey, 328 F.3d 716, 717-18 (3d Cir. 2003); cf. United
States v. Watroba, 56 F.3d 28, 29 (6th Cir. 1995) (concluding habeas movant was
precluded from challenging the imposition of a fine and supervised release in a 28
U.S.C. § 2255 motion); but see Weinberger v. United States, 268 F.3d 346, 351 n.1
(6th Cir. 2001) (finding an ineffective assistance of counsel claim regarding
restitution is cognizable under 28 U.S.C. § 2255). Because the relief Bernard
requests does not qualify as a “right to be released,” as dictated by 28 U.S.C. § 2255,
we affirm the dismissal of his habeas motion.
                       ______________________________




                                         -3-